ITEMID: 001-78606
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF YAVUZ AND OSMAN v. TURKEY
IMPORTANCE: 4
CONCLUSION: Preliminary objection partially allowed;Violation of Art. 6-1
TEXT: 4. The applicants were born in 1955 and 1965 respectively. The first applicant lives in Batman and the second applicant is currently detained in the Gaziantep Prison.
5. On 13 March 1993 the applicants were taken into custody by policemen from the Anti-Terrorism Branch of the Batman Security Directorate on suspicion of their membership of an illegal organisation, namely the Workers' Party of Kurdistan (“the PKK”).
6. On 13 April 1993 the applicants were brought before the public prosecutor and subsequently the investigating judge, who ordered the applicants' detention on remand.
7. On 26 April 1993 the Diyarbakır State Security Court Public Prosecutor filed an indictment against 38 accused persons, including the applicants. He accused the first applicant of membership of the PKK and requested the court to sentence him under Article 168 § 2 of the Criminal Code. The public prosecutor further accused the second applicant of carrying out activities aimed at breaking up the unity of the State and removing part of the national territory from the State's control. The prosecutor requested the court to sentence him in accordance with Article 125 of the Criminal Code.
8. On 18 June 1999 the constitution was amended and the military judge sitting on the bench of the Diyarbakır State Security Court was replaced by a civilian judge.
9. Between 16 June 1993 and 12 March 2002, the court held 69 hearings. On 12 March 2002 the Diyarbakır State Security Court, which was composed of three civilian judges, acquitted the first applicant of the charges against him. The court further found the second applicant guilty as charged and sentenced him to the death penalty under Article 125 of the Criminal Code. The death penalty was commuted to a life sentence.
10. On 1 October 2002 the Court of Cassation upheld the decision of the Diyarbakır State Security Court.
VIOLATED_ARTICLES: 6
VIOLATED_PARAGRAPHS: 6-1
